DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 35 is objected to because of the following informalities: claim 35 recites a repeated word in the clause “The device of of claim 23” at about line 1.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim because the examined application claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11188126 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the features and functions described in instant application claim 23 do not distinguish over the corresponding elements of US 11188126 B2 claim 1 - See the attached table below: 

17454567 claim 23
US 11188126 B2 claim 1
 a device, comprising:
an input and output expander, comprising:

a clamshell structure including a first section in a hinged relationship to a second section, the first section defining a flat display projection surface and the second section defining a dock and a keyboard projection surface;

and a bi-directional projection unit

connectible to an external device,
a display output projector, 
including: a display output projector 
output display signals from an output source being converted to a first series of light outputs corresponding to the output display signal;

(see item 12 of Fig. 1 and [0038], external mobile device 12 is the source of signals for the display output projector)
connectible to the external device, output display signal therefrom being converted to a first series of light outputs corresponding to the output display signal and projected against the flat display projection surface of the clamshell structure, 

(see item 12 of Fig. 1 and col. 7 lines 54-58, external mobile device 12 is the source of signals for the display output projector)

a virtual keyboard projector generating a second series of light outputs corresponding to a virtual keyboard key arrangement and projected against the keyboard projection surface of the second section of the clamshell structure;

a key input sensor covering the virtual keyboard key arrangement to detect haptic input at specific positions along the virtual keyboard key arrangement,

the key input sensor generating a key input value corresponding to a specific key of the virtual keyboard key arrangement at which the haptic input is detected,

the key input value being relayed to the external device
a virtual keyboard projector generating a second series of light outputs corresponding to a virtual keyboard key arrangement;
a virtual keyboard projector generating a second series of light outputs corresponding to a virtual keyboard key arrangement and projected against the keyboard projection surface of the second section of the clamshell structure;
and a key input sensor defining a sensing coverage area encompassing a projection of the virtual keyboard key arrangement to detect user input at specific positions thereon,
a key input sensor covering the virtual keyboard key arrangement to detect haptic input at specific positions along the virtual keyboard key arrangement,
the key input sensor generating a key input value corresponding to a specific key of the virtual keyboard key arrangement at which the user input is detected,
the key input sensor generating a key input value corresponding to a specific key of the virtual keyboard key arrangement at which the haptic input is detected,
the key input value being relayed to an input destination.
the key input value being relayed to the external device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 32-33, and 36 are rejected under 35 USC § 103 as being unpatentable over Bair (Bair; Courtney S, US 20100067181 A1) in view of Takasu (Takasu; Nobuaki, US 20160149597 A1), and further in view of Kim (Kim; Se-wan, US 20150138094 A1).
Regarding claim 23 (new), Bair discloses a device (Bair; see [0001]), comprising: 
a display output projector (Bair describes a display projector, or display output projector 162; see Fig. 5A, [0029]), 
output display signals from an output source being converted to a first series of light outputs corresponding to the output display signal (Bair describes a display projector 162 projecting an image onto the display screens 170 and 180; see Fig. 5C, [0030]); 
a virtual keyboard projector generating a second series of light outputs corresponding to a virtual keyboard key arrangement (Bair describes a keyboard projector, or display a virtual keyboard projector 154 projecting a virtual image of a keyboard 152 over a sensing coverage area; see Fig. 5A, [0029]); 
and a key input sensor defining a sensing coverage area encompassing a projection of the virtual keyboard key arrangement to detect user input at specific positions thereon (Bair describes a sensor module, or a key input sensor 156 including an optical detector receiving light reflected off the operator’s fingers to determine the position of a touch; see Fig. 5A, [0029]), 
the key input sensor generating a key input value corresponding to a specific key of the virtual keyboard key arrangement at which the user input is detected (Bair describes an optical detector converting the detected light to an electrical signal correlated to the key contacted by the user; see [0029]), 
the key input value being relayed to an input destination (Bair describes a microprocessor or processing unit within the device receives the electrical signal and correlates the electrical signal to a character; see [0029]). 
In the interest of compact prosecution, this Office Action includes the narrower-than-claimed feature of a preamble device which is an expander apparatus as described in the written description (and not one of the devices described in the written description; see, for example, a “mobile computing device” in the Title and Abstract; “a single device, that is, a smartphone or other mobile communications device” in [0011]; “a mobile device input” in [0012]; “a mobile device” in [0013]; “a mobile communications device” in [0014]).  The narrower-than-claimed feature of a device being an expander apparatus leads to the conclusion that Bair differs from the instant invention in that Bair does not appear to describe an input/output expander apparatus. 
However, in an analogous field of endeavor, Takasu discloses an electronic apparatus (Takasu; see [0002]) containing 
an input expander (Takasu describes a keyboard dock, or a keyboard input expander 12 for a mobile device, or tablet 10; see Fig. 1A, [0024]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Bair’s device containing a display output projector, a virtual keyboard projector, and a key input sensor, with Takasu’s electronic apparatus containing a keyboard input expander, especially when considering the motivation to modify Bair with Takasu arising from the stated desire to provide an expander which allows a handheld device to be operated in a manner similar to a notebook PC (Takasu; see [0005]). 
Bair and Takasu differ from the instant invention in that Bair and Takasu do not describe an output expander apparatus.
However, in an analogous field of endeavor, Kim discloses an electronic apparatus (Kim; see [0003]) containing 
an output expander apparatus (Kim describes docking apparatus, or an output expander apparatus 200, which expands the display functions of a mobile device 100; see Fig. 1, [0055]-[0056]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Bair’s and Takasu’s device containing a display output projector, a keyboard input expander in the form of a virtual keyboard projector, and a key input sensor, with Kim’s electronic apparatus containing an output expander apparatus, especially when considering the motivation to modify Bair and Takasu with Kim arising from the stated desire to provide an electronic apparatus capable of expanding an input/output function of an electronic apparatus (Takasu; see [0005]). 
Regarding claim 24 (new), Bair, Takasu, and Kim disclose the device of claim 23, further comprising: 
a transceiver in communication with the input destination and the output source, the output display signals from the output source, and the input signals to the input destination being relayed by the transceiver (Kim describes mobile device 100 either wired or wirelessly connected through a communication interface 110 to transmit and receive data; see Fig. 4, [0062], [0064]).
The motivation to combine presented prior applies equally here.
Regarding claim 25 (new), Bair, Takasu, and Kim disclose the device of claim 24, 
wherein the transceiver is wireless, a wireless communication link over which the output display signals and the input signals between the transceiver and the input destination and the output source are communicated (Kim describes mobile device 100 wirelessly connected through a communication interface 110 to transmit and receive data; see Fig. 4, [0062], [0064]). 
The motivation to combine presented prior applies equally here.
Regarding claim 26 (new), Bair, Takasu, and Kim disclose the device of claim 25, 
wherein the transceiver has an interface port receptive to an input/output link connector connectible to the input destination and the output source (Kim describes mobile device 100 physically connected to an output expander apparatus 200 through a connector or a port; see Fig. 4, [0077]).
The motivation to combine presented prior applies equally here.
Regarding claim 27 (new), Bair, Takasu, and Kim disclose the device of claim 25, further comprising 
a housing (Bair describes a base portion, or a housing 120; see [0025]) 
with a display projector aperture to the display output projector (Bair shows a display projection module 162 having three holes, or apertures in a base portion or housing 120; see Fig. 5A), 
a keyboard projection aperture to the virtual keyboard projector (Bair shows a projection head assembly 150 in a base portion or housing 120 and having an opening or aperture to emit keyboard projector 154 output light; see Fig. 5A, [0029]), 
and an input sensor aperture to the input sensor (Bair shows an opening or aperture in a base portion or housing 120 allow light transmission to a sensor module 156 to sense user interaction with the virtual keyboard interface surface 152 that is projected in front of a user; see Fig. 5A, [0029]).
The motivation to combine presented prior applies equally here.
Regarding claim 28 (new), Bair, Takasu, and Kim disclose the device of claim 27, further comprising 
a printed circuit board enclosed within the housing, on which the display output projector, the virtual keyboard projector, and the key input sensor are mounted (one of ordinary skill in the art before the effective filing date would have inferred the use of a printed circuit board to hold the system components based on prior knowledge in the art shown by Sultenfuss; Andrew T., et al., US 20130031377 A1, at Fig. 3, [0024]).
The motivation to combine presented prior applies equally here.
Regarding claim 29 (new), Bair, Takasu, and Kim disclose the device of claim 27, wherein 
the housing defines a recess receptive to an external device (Kim shows a recess 210 to receive an external device 100; see Fig. 1).
The motivation to combine presented prior applies equally here.
Regarding claim 32 (new), Bair, Takasu, and Kim disclose the device of claim 27, wherein 
the housing is attachable to a mobile communications device (Bair describes a base portion, or a housing 120; see [0025]; Kim describes an electronic apparatus or mobile device 100 mounted on, or attached to the docking apparatus 200; see Fig. 1).
The motivation to combine presented prior applies equally here.
Regarding claim 33 (new), Bair, Takasu, and Kim disclose the device of claim 32, wherein 
the housing defines a docking recess receptive to the mobile communications device (Kim shows a recess 210 to receive an external device 100; see Fig. 2).
The motivation to combine presented prior applies equally here.
 Regarding claim 36 (new), Bair, Takasu, and Kim disclose the device of claim 23, wherein the virtual keyboard projector includes a laser emitter (Bair describes a keyboard projector module 154 which includes a laser diode or diode laser projecting an image of a desired keyboard interface in front of a user; see [0029]).
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 30-31, 34-35, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base independent claim and all intervening claims.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Khoo; Soon Huat, US 20080247128 A1, describes a device containing a display output projector, a virtual keyboard projector, and a key input sensor embedded in device body 103 (see Figs. 1, 8, [0048]), and describes a mobile device 134 connected through link 135 to an input output expander 133 (see Fig. 7), but does not describe a lower housing recess to which the mobile device is mounted; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693